department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend b program c ethnicity d city e countries f number g number x dollars amount dear you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request your letter indicates that you will operate an educational grant program called b the purpose of b is to fund fellowships for residencies in d to leading members of the global c community to pursue creative activities that contribute importantly to the fields of c humanities arts culture and humanistic social services you plan to award f fellowships for x dollars each as well as pay the recipients’ travel rent and living_expenses during their residency in d the fellowships will enable the recipients to pursue projects and or creative activities the fellowships are not renewable eligible_candidates must be leading members of the global c community especially those from e eligible_candidates must also be involved in work related to the c religion and have notable accomplishments in c scholarship arts and culture life and culture a sub- to nominate potential recipients you have formed an advisory committee composed of individuals with a demonstrated commitment to the promotion of c committee of your advisory committee will identify potential candidates through brainstorming names of accomplished individuals to develop a list of eligible individuals who have distinguished themselves as authors artists musicians dancers photographers poets scholar-teachers dramatic artists or interpretive social scientists in the c community the sub-committee will then choose the most promising candidates for further inquiry and will ultimately select and rank g candidates based on their significant achievements and potential for future accomplishments possible nominees include leading novelists leading educators and winners of prestigious awards and will represent a broad spectrum of creative activity these candidates are then presented to the advisory committee and your governing body while it is inherently difficult to make comparisons of accomplishments across such different fields your committee will review the quality and creativity of the work of the nominees as well as their potential to benefit from the fellowship and provide a public benefit to d relatives of members of the selection committee or of your officers directors or your substantial contributors are not eligible for awards made under b your staff will then contact possible recipients on a ranked basis to see if they are interested in the award and can meet the residency criteria in general candidates will not be required to submit materials because the types of candidates you usually will be considering will have bodies of work widely available because of the nature of your nominating and selection process you do not have a formal application process and you do not plan to publicize b on a prospective basis following the award of any fellowship you will engage in a public relations program with respect to the award and the fellow’s activities during their residency in d prior to awarding the fellowships you will require the recipients to sign a formal letter of agreement describing the terms requirements and expectations of the fellowship some of the provisions in the agreement include e e e e the recipients must be in residency in d and engaged in creative work on an agreed upon project during the fellowship period the recipients must make a designated number of public appearances in d during the residency period and participate in community activities with the goal of becoming a part of the d community the letter will specify the monetary compensation to be provided to the recipients as well as the reimbursed expenses the agreement will also stipulate that you and the recipients agree on all publicity materials with respect to the fellowship furthermore the agreement will stipulate that you may require the repayment of the award if the terms of the fellowship are not met you will have staff who are responsible to ensure the recipients comply with the requirements of the agreement including letter catalog number 58222y attending events in the d area during the residency period and developing their project and work during the fellowship you will require a final report from the recipients at the end of the residency period describing their creative activities and accomplishments during the period the recipients will be expected to acknowledge your support and that of the fellowship for any project or work_of_art produced during their residency you represent that you will maintain the following all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants described above you represent that you will complete the following arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversion of funds from their intended purposes and take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversion from occurring - - e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or aprize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show the grant procedure includes an objective and nondiscriminatory selection process letter catalog number 58222y - e e e the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination e e e this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh e you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives e e please keep a copy of this letter in your records we've sent a copy of this letter to your representative as indicated in your power_of_attorney you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 if you have any questions please contact the person listed at the top of this letter letter catalog number 58222y sincerely steven a martin director exempt_organizations rulings and agreements letter catalog number 58222y
